Citation Nr: 1812412	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.   17-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky 


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for psoriasis (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for mild ischemic heart disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).

3.  Entitlement to service connection for renal cysts (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).

(The issues of entitlement to a rating in excess of 20 percent prior to June 26, 2017 and a rating in excess of 40 percent thereafter for spondylolysis of L5-S1 with degenerative disk disease and spinal stenosis, entitlement to a rating in excess of 10 percent prior to June 26, 2017 and a rating in excess of 20 percent thereafter for nerve root compression of right lower extremity and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are the subject of a separate decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to service connection for renal cysts (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  In the December 2010 rating decision, the RO denied entitlement to service connection for psoriasis (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  The Veteran did not appeal and the decision is final.

2. The evidence received since the prior final denial is cumulative or redundant of the evidence of record at the time of the prior denial and does not related to an unestablished fact necessary to substantiate the claim of entitlement to service connection for psoriasis (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  

3.  In the December 2010 rating decision, the RO denied entitlement to service connection for mild ischemic heart disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  The Veteran did not appeal and the decision is final.

4.  The evidence received since the prior final denial is cumulative or redundant of the evidence of record at the time of the prior denial and does not establish to an unestablished fact necessary to substantiate the claim of entitlement to service connection for mild ischemic heart disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  


CONCLUSIONS OF LAW

1.  The December 2010 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.110 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for psoriasis (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The December 2010 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.110 (2017).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for mild ischemic heart disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2013 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II. New and Material 

Generally, an unappealed RO rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  However, upon the receipt of "new and material" evidence, a Veteran may request that VA reopen a claim.  38 U.S.C. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means that evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet.  App.110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App.510 (1992).

A.  Psoriasis

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claim entitlement to service connection for psoriasis disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  

In April 2012, the Veteran called the RO to request to reopen his claim for service connection for psoriasis. 

The Veteran's original claim to entitlement to service connection for psoriasis was in March 2010.  The RO denied this original claim in the December 2010 rating decision.  In September 2013, the RO denied reopening the service connection claim based upon a finding that there was no new and material evidence.  Moreover, no new and material evidence was submitted into the record within the one-year period following the December 2010 notification.  38 C.F.R. § 3.156 (b).  As such, the December 2010 rating decision denying entitlement to service connection for psoriasis disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina) became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final December 2010 rating decision included service treatment records.  The service treatment records noted treatment for a rash and acne during service.  The evidence also included VA treatment records from VAMC, Dayton, OH from March 2008 to December 2010, which show treatment for psoriasis; lay statements from the Veteran, in which he contends that his skin condition was due to his exposure to contaminated water at Camp Lejeune; lay statement from individuals regarding the Veteran's symptoms; and an October 2010 VA examination report, in which the examiner indicated that the claims file was reviewed and provided an opinion that the Veteran's current psoriasis was less likely than not to his exposure in military service. The evidence also included private treatment records, and internet articles and 2 case studies regarding contaminated water at Camp Lejeune.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the April 2012 petition to reopen service connection (i.e., received since the December 2010 rating decision).  The relevant evidence that has been added to the record consists of additional VA treatment records, which show the Veteran's current psoriasis treatment and the Veteran's lay statements and buddy statements, which contend that the Veteran's condition is related to service.  The newly obtained evidence confirms that the Veteran currently has psoriasis and is receiving treatment from the VAMC, and that he believes that his condition is related to his exposure to contaminated water at Camp Lejeune, North Carolina.  The evidence shows ongoing treatment for the claimed condition and reiterates the Veteran's and lay contention regarding the claim. The evidence is new but it is not material because it does not relate to an unestablished fact necessary to substantiate the claim and/or does not raise a reasonable possibility of substantiating the claim.  Moreover, the Veteran's arguments and assertions regarding his belief that his condition is related to his service and exposure were already of record at the time of the December 2010 rating decision. 

For the foregoing reasons, the evidence received since the December 2010 rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for psoriasis (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina) and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

B.  Mild Ischemic Heart Disease

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claim entitlement to service connection for mild ischemic heart disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  

In April 2012, the Veteran called the RO to request to reopen his claim for service connection for psoriasis. 

The Veteran's original claim to entitlement to service connection for mild ischemic heart disease was in March 2010.  The RO denied this original claim in the December 2010 rating decision.  In September 2013, the RO denied reopening the service connection claim based upon a finding that there was no new and material evidence.  Moreover, no new and material evidence was submitted into the record within the one-year period following the December 2010 notification.  38 C.F.R. § 3.156 (b).  As such, the December 2010 rating decision denying entitlement to service connection for mild ischemic heart disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina) became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.200.

The relevant evidence of record considered by the RO in the final December 2010 rating decision denying compensation included service treatment records, which did not show any complaints, diagnosis or treatment for a heart condition; lay statements from the Veteran, in which he contends that his heart condition was due to his exposure to contaminated water at Camp Lejeune; lay statement regarding the Veteran's symptoms; internet articles related to contaminated water at Camp Lejeune; case studies on contaminated water at Camp Lejeune; and an October 2010 VA examination report, which the examiner opined that the Veteran's mild ischemic heart disease was less likely than not related to exposure to contaminated water at Camp Lejeune.   

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the April 2012 petition to reopen service connection (i.e., received since the December 2010 rating decision).  The relevant evidence that has been added to the record consists of additional VA treatment records, which shows the Veteran's current mild ischemic heart disease treatment and the Veteran's lay statements and lay statements, which contends that the Veteran's condition is related to his service.  The newly obtained evidence confirms that the Veteran currently has mild ischemic heart disease and is receiving treatment from the VAMC, and that he believes that his condition is related to his exposure to contaminated water at Camp Lejeune, North Carolina.  The evidence reiterates the Veteran's previous contentions regarding the claim that mild ischemic heart disease is related to his military service or exposure to contaminated water at Camp Lejeune, North Carolina.  The evidence is new but it is not material because it does not relate to an unestablished fact necessary to substantiate the claim and/or does not raise a reasonable possibility of substantiating the claim.  Moreover, the Veteran's arguments and assertions regarding his belief that he his condition is related to his service and exposure were already of record at the time of the December 2010 rating decision. 

For the foregoing reasons, the evidence received since the December 2010 rating decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for mild ischemic heart disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina) and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for psoriasis disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  

New and material evidence has not been received to reopen the claim of entitlement to service connection for mild ischemic heart disease (claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina).  


REMAND

Renal Cysts 

The Veteran was not provided a VA examination to ascertain whether a current renal disorder was/were incurred in or due to his active duty.  The evidence record demonstrates that the Veteran served at Camp Lejeune during the relevant period and, thus, the Board finds that he was exposed to contaminated water while stationed there.  The evidence of records includes diagnoses of renal cysts.  Consequently, a remand is required to provide the Veteran with a VA examination in order to comply with VA's duty to assist.  38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

2.  Schedule the Veteran a VA examination with respect to his renal cysts.  The claims file and all electronic records must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any renal disorders.  After examining, the Veteran and reviewing the evidence of record, the examiner is must provide an opinion as to:

a)  whether any currently or previously diagnosed renal disorders, including, but not limited to renal cysts were incurred in or due to the Veteran's active duty; and

b)  whether any currently or previously diagnosed renal disorders, including, but not limited to renal cysts, are related to in-service exposure to contaminated water while serving at Camp Lejeune.

In rendering any etiological opinion, the examiner is to assume that the Veteran was exposed to contaminated water while serving at Camp Lejeune.  In so doing, the examiner must consider the Veteran's assertions.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. 

3.  Complete the above development and any additional development that is deemed warranted.  Then adjudicate the issues on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction. Provide an opportunity to respond before a claim is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


